DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 1, 4-8, 10, 12-14, 16-22, 25, 45, 46, 48, 49, 55-60, and 63-68 are pending and examined in the following Office Action. 

Claim Rejections that are Withdrawn
	The indefiniteness rejection is withdrawn in light of Applicant’s amendments to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 10, 12-14, 16-22, 25, 45, 46, 48, 49, 55-60, and 63-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	All dependent claims are included in this rejection. 
	The claims are rendered indefinite because it is unclear to what degree the protoplasts must be disrupted. For example, are all protoplasts required to be disrupted? Some protoplasts? The Examiner notes that the metes and bounds of the claimed invention cannot be determined because the specification states that “[p]recaution should be taken in order to minimize the protoplast (and/or spheroplast) damage until they are removed form the digestion soup.” See p. 17, paragraph 0068. In other words, the specification is explicit that not all protoplasts should be damaged by agitation and, in fact, should be minimized. The claim recites “disrupting the protoplasts in the protoplast fraction” which seems to imply that all the protoplasts must be disrupted but is not explicit. Given the above, the metes and bounds of the claimed invention cannot be determined as claimed. 
	The Examiner has interpreted the recitation to encompass some intact protoplasts and some not intact protoplasts. It is unclear how there can be a protoplast fraction if the protoplasts are disrupted. Furthermore, the BRI of the claimed invention is such that Applicant seeks to minimize protoplast damage. See also Examples 1-4. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 1, 4-8, 10, 12, 14, 16, 17, 19-22, 25, 45, 46, 48, 49, 55-60, and 63-68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer et al (Journal of Immunological Methods, 1999, 226(1-2):1-10) in view of Turpen et al (US 6284875); Santi et al (Vaccine, 2008, 26: 1846-1854); Hogan et al (US 20100167376); Prakash et al (J. Biosci., 1997, 3:339-344); Waterhouse et al (Journal of Viological Methods, 1984, 8: 321-329); Thompson et al (US 5773695); Facchini et al (Plant Physiology, 1999, 120: 653-663); Fujimura et al (US 5166068); Coit et al (US 20070207526); and Fido et al (2004, Protein Extraction from Plant Tissues. In: Cutler P. (eds) Protein Purification protocols, Vol. 244, pp. 21-27).	The claims are drawn to a method of preparing plant derived influenza hemagglutinin (HA) virus-like particles (VLPs) with reduced plant protein contaminants and increased yield, wherein the VLPs have a plant-derived lipid envelope comprising obtaining plant leaves; producing a digested fraction comprising an apoplast fraction and plant debris, wherein the digested fraction is produced by a cell wall degrading enzyme mixture comprising at least one cellulase and at least one pectinase, a first salt consisting of about 0.01% to about 0.05% of sodium bisulfite, about 200 mM to 600 mM of a second salt, 0.4 M to 0.8 M osmoticum, and a buffer that maintains the pH in the range of about 5.2 to about 6.2 at 18℃ to 22℃ with agitation thereby disrupting the protoplasts in the protoplast fraction; and separating the plant debris from the digested fraction using filtration with a mesh size of more than 250µm, centrifuging to remove organelles and produce a supernatant, and recovering the plant-derived HA VLPs from the supernatant (claims 1 and 14), wherein the supernatant comprising the one or more than one apoplastic protein complex has reduced plant protein contaminants and increased yield compared to a supernatant of a corresponding digested faction produced by mechanical extraction. 

The claims are further drawn to the method of transiently (claims 6 and 20) or stably (claims 7 and 21) transforming a plant with a nucleic acid comprising a nucleotide sequence encoding a virus capsid protein (claim 5). The claims further require that the plant VLPs do not include neuraminidase or influenza M protein (claims 10 and 25). 
The claims are drawn to purifying the plant derived VLPs from the supernatant by depth filtration and then chromatography using a cation exchange resin (claims 12, 13, 17, and 18). 
The claims are drawn to the method, wherein the cell wall degrading mixture comprises mannitol at a concentration of 0.05 to about 0.8 M (see claims 52, 45, 46, 54, 48, and 49). The claims require a salt comprising sodium (claims 55 and 56); about 5mM to 200 mM EDTA (claims 57 and 59); and 0 to about 125 mM citrate (claims 58 to 60). Thus, citrate is not required by the claims. 
Fischer teaches the production of a monoclonal antibody in transgenic tobacco cells by enzymatic digestion of the primary plant cell wall (see title and abstract). Fischer stably expresses the monoclonal antibody in the apoplast (see pg. 4, section 3.1), where it is reported to be correctly folded and stable (see pg. 9, fourth paragraph). Fischer teaches that pectinase (see Fig. 1B) treated cells (i.e. those digested by enzymes) were intact with a protoplast-like appearance and that enzymatic removal of the cell wall with pectinase was the method that led to the highest yield of functional antibodies when compared to other methods (see pg. 5, right column). 
Fischer teaches clarifying cell debris by centrifugation at 13000g and recovery of the clear supernatant. Fischer also teaches the presence of 100 mM NaCl and 5 mM EDTA in their 
Fischer purifies this antibody from the apoplast by removing cells by vacuum filtration, cross-flow filtration, and protein A resin chromatography (see paragraph bridging pp. 5 and 6). 
Fischer does not use a lipase or citrate to purify their protease. 
By degrading the primary plant cell wall using enzymes, Fischer has necessarily created an apoplast fraction and a plant debris faction. 
Fischer does not teach obtaining VLPs from plant leaves. Fischer does not teach extraction by a mixture of at least one cellulase and at least one pectinase. Fischer does not teach the degradation mixture comprising a first salt, sodium bisulfite, or a buffer system which maintains the pH in the range of about 5 to 6.6 at room temperature with agitation. Fischer does not teach an osmoticum at a concentration of 0.4 M to 0.8 M. Fischer does not teach the cell wall degrading mixture to further comprise 5 mM EDTA. 
Turpen teaches the use of chelators selected from the group consisting of EDTA, EGTA, and citrate. See claim 2. The ordinary artisan would have known that a chelator such as EDTA, EGTA, or citrate is used in buffers to bind metals, such as those found in metallo proteases. Proteases are known to degrade proteins. Turpen says that “one of ordinary skill in the art could readily envision a buffer wherein the EDTA is substitute with other chelaters such as EGTA and citrate.” See col. 10, first paragraph. 
Turpen uses 100 mM potassium phosphate and 5 mM EDTA at pH 6 for leaf protein extraction from the interstitial spaces. See Examples 6 and 7. Turpen also teaches alternate buffer solutions for protein purification at a different pH, using different amounts of EDTA, and different salts. 

Turpen teaches “[p]roteins of interest, whether recombinantly produced or naturally produced by the subject plant, are thereby exposed to a hostile chemical environment and are particularly subject to oxidative and proteolytic damage due to the exposure of the product to enzymes and small molecules that were compartmentalized before homogenization of the tissue. In addition, most of the-other total cellular protein is mixed with the protein of interest creating formidable purification problems if such a cell lysis procedure is performed. In order to use the biosynthetic capacity of plants for reliable protein production, a process to obtain specific proteins that can be secreted into the intercellular space (apoplasm) of plant tissues is desirable. Such a procedure would forego the need for homogenization. If such a procedure is performed, the fraction of plant material containing one or more proteins of interest might be obtained without homogenization. Therefore, such a procedure provides that the plant extract is enriched for the particular protein of interest, and the protein is protected from some chemical and enzymatic degradation.” See paragraph bridging columns 1 and 2. Turpen also teaches that “[s]ince the valuable proteins and products of interest are partitioned or secreted into the interstitial spaces, vacuum pressure facilitates the introduction of infiltration medium into the interstitial space. Similarly, various forces can be applied to remove the retained fluid. Centrifugal force of 1,000×G is effective. Using gravity, the retained fluid can be collected in a trap under vacuum. With or without vacuum infiltration of a buffer, the enzyme can be recovered by freezing the tissue, thawing and applying a physical press to recover the fluid. However, such a procedure results in an undesirable increased cellular lysis.” See first full paragraph column 2. 

Turpen also teaches the use of buffer solutions with antioxidants that utilize ascorbate, sodium metabisulfite (also known as sodium bisulfite when dissolved in solution), and dithiothreitol. See col. 10, first paragraph). 
Turpen also states that “[o]nce the leaves are cut, they may be exposed to a buffer solution. A routine EDTA or Tris buffer solution is suitable, though those skilled in the art will appreciate that any buffer may be more or less appropriate for a given plant or protein of interest. In some instances, water may be acceptable or even preferred as a solution. It is not contemplated that the nature of the buffer solution, specific pH or temperature are crucial to the embodiments within the scope of the invention. However, it is generally recommended to maintain conditions which avoid oxidation, precipitation, proteolysis or denaturation of the one or more proteins of interest. Thus, pH, temperature, and other such variables should be monitored and altered as needed.” See col. 5, lines 45-58. 
Santi teaches transient, plant-based expression of Norwalk virus-like particles in the apoplast (pg. 1847; pg. 1849; and table 1) by expressing the 58 kDa NV capsid protein (pg. 1846, right column). Santi teaches that the capsid protein alone is sufficient to generate VLPs (pg. 1846, right column). 
Hogan also teaches an enzymatic solution comprising 100 mM MES, 100 mM EDTA, 40 mM citric acid and cellulase and pectinase, wherein the enzymatic solution has a pH of about 4 to 6.5. See paragraph 0064. Hogan teaches a room temperature enzymatic incubation of about 15 to 30 degrees. See paragraph 0069. Hogan also teaches an enzymatic composition comprising 2. See paragraph 0054. Hogan also teaches enzymatic incubation with agitation. See paragraph 0071. 
Prakash teaches the presence of ascorbic acid in their protoplast digestion solution. Prakash also teaches that shoot explants were cut into small pieces and incubated overnight in digestion medium. See page 340. Thus, Prakash starts from plant matter that are stems. Prakash teaches that excessive polyphenol production was mitigated by the constant presence of ascorbic acid. See page 343, first paragraph.  	
Waterhouse teaches that driselase and cellulase typ 1 (cellulase-s1) are both used to purify virus particles from SCRLV-infected plant leaf tissue. See pages 321 and 323; see paragraph bridging pp. 327 and 328.
Thompson teaches their protoplast buffer having 0.4M mannitol, 20 mM MES, pH 5.5, 1% cellulase (w/v) and 0.1% pectolyase (pectinase) at room temperature. See Examples 1-6. 
Facchini teaches enzymatic digestion of the cell wall of leaf sections at a pH of 5.5 and 50 mM CaCl2, 500 mM mannitol. See paragraph bridging pp. 655 and 656. 
	Fujimura teaches that protoplasts were achieved from mature leaves of petunia. A digestion solution of cellulase, macerozyme, and mannitol was generated and gently shaken for 5 hours at 26℃. The debris was filtered through to remove undigested plant debris through a 250 micron nylon mesh. 
	Coit teaches recombinant expression of viral proteins such as orthomyxovirus hemagglutinin (paragraph 0501-0503).
	Fido teaches that protein extraction from plant tissues require specific conditions for their extraction and purification. Thus, a single protocol for extraction of all plant proteins is not available. See page 21. Fido also teaches that 500 mM NaCl can be used in an extraction buffer 
	At the time the invention was made, it would have been obvious and within the scope of one of ordinary skill in the art to purify plant made VLPs from leaf tissue using an enzyme degrading solution to extract said VLPs from the extracellular, apoplastic space. It would have been further obvious to modify the method of Fischer with any known method of making protoplasts in combination with known buffers and methods of maximizing protein from a plant sample because Fischer states that enzymatic degradation was effective at purifying a recombinant antibody from tobacco suspension cells and because Fischer states that the cells subjected to enzymatic digestion had a protoplast like appearance. Furthermore, the teachings of Fido demonstrate that the ordinary artisan would have been motivated to modify salt concentrations to match the unique nature of the protein of interest attempting to be isolated. MPEP 2144 is instructive. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller. In the instant case, Fido, teaches that protein extraction from plant tissues requires specific conditions for their extraction and purification and given that some proteins need 500 mM NaCl for extraction, the ordinary artisan would have recognized that the claimed range of about 200 mM to about 600 mM of salt is a variable one would seek to optimize. 
One of ordinary skill in the art would have been motivated to express a protein to the apoplastic space because both Fischer and Turpen teach the benefits of doing so. Fischer notes 
Turpen also teaches the benefits of apoplastic expression. Turpen teaches that protein purification becomes difficult when homogenizing plant cells because of the harsh chemical environment leading the protein of interest to be subject to oxidative and proteolytic damage and because most of the other total cellular proteins from the plant cell are mixed with the protein of interest which creates formidable purification problems if such a cell lysis procedure is performed. Turpen concludes that one way of minimizing this issue is by expressing proteins to the intercellular space (apoplasm) of plant tissues to forego the need for homogenization. Thus, the combination of Fischer and Turpen demonstrates the benefit of minimizing cell lysis for protein purification purposes. See paragraph bridging cols. 1 and 2.
	In addition, Turpen also demonstrates buffer solutions, such as extraction or purification buffers, are routine in the art and that one of skill in the art would have been able to adjust the quantities and/or characteristics of their buffer to maximize the yield of the protein intended to be purified. 

Thus, their combination effectively demonstrates not only the variability, but the robustness of the methods and reagents that can be used in achieving intact protoplasts. Fido makes this point with respect to protein purification from plant tissues explicit. That there are numerous combinations that would have been expected to be successful for the purification of a protein from plant tissue and the discovery of the optimum protocol for purification of proteins constitutes routine experimentation. 
	Hogan additionally teaches that enzymatic digestion of plants is expected to be able to purify a wide array of biopolymers, including DNA, RNA, proteins, and carbohydrates (see paragraphs 0021 and 0025). 
	Waterhouse demonstrates that cellulases or other cell wall degrading enzymes can be used to purify viruses from plants.
2), and Facchini (CaCl2). Furthermore, for the purposes of protein purification, higher salt concentrations are also used. See Fido. Thus, the ordinary artisan would have recognized that these variables, concentration of a second salt, the presence of an antioxidant such as sodium bisulfite, pH, and temperature are all result-effective variables that the ordinary artisan would have been motivated to find the optimum or workable ranges. In fact, Fido and Turpen are explicit. No single protein purification or extraction protocol can be defined because each protein has unique characteristics that need to be weighed when designing a purification scheme. The ordinary artisan would have recognized that the incubation at a pH of 5.2 to about 6.2 at 18 to 22℃ is also routine in the art, see Hogan, Thompson, and Facchini. The ordinary artisan would have recognized that agitation, such as shaking, is also routine in the art, see Fujimura. 
Using a filter with a mesh size of more than 250 µm (Fujimura) and centrifuging to produce a supernatant are also routine in the art (Fischer and Turpen). Thus, given the findings of fact above, the ordinary artisan would have reasonably expected success producing a digested fraction containing an apoplast fraction and a plant debris fraction by degrading the plant cell wall with an enzymatic digestion mixture and then removing the plant debris by filtration and spinning down cellular materials that may lyse as a result of enzymatic digestion. The ordinary artisan would have recognized that a step of filtration and centrifugation are routine steps in the process of protein purification, especially in view of the combination of Fischer, Turpen, and Hogan. 	

Finally, the amount of a specific cellulase or pectinase ratio for protoplast isolation and the specific amount of salt, osmoticum, temperature, and pH are clearly effective parameters that a person of ordinary skill in the art would routinely optimize, especially in view of Turpen and Fido. In addition, optimization of the ratio of cellulase to pectinase and the optimization of salt concentration, temperature, and pH are routine practices that would have been obvious to a person of ordinary skill in the art, and given the extensive knowledge with respect to protoplast isolation and protein purification discussed above, one of ordinary skill in the art would have had a reasonable expectation of success modifying such parameters. It would have been obvious to modify the amount of cellulase and pectinase as well as the amount of salt such that maximal degradation of the cell wall occurs while balancing the maximal yield of the apoplastically expressed protein. 
With respect to the production of influenza HA VLPs, the Examiner notes that the only active method step to producing the VLP is set forth in claim 5 (i.e. the introduction of the nucleic acid comprising influenza HA into a plant). Thus, given the suggestion of Coit, the formation of VLPs must naturally flow from the expression of the nucleic acid. 
With respect to the protein contaminants comprising rubisco, the Examiner notes that any protein that is not sought for isolation in a protein purification method is necessarily a contaminant. Thus, using the method of Fisher and Turpen to keep cells intact, the ordinary 
With respect to the increased yield of at least 2.5x higher, the Examiner notes that this result must naturally flow from the instantly claimed method, especially absent evidence to the contrary. Fischer states “cell disruption…releases phenolic substances and proteases that can reduced protein yield.” 


Response to Arguments:
	Applicant argues that the methods are not known and had to pick and choose disparate elements from eleven cited references to make the case for obviousness. Applicant cites Chief Judge Moore of the Federal Circuit and In re Neill. See pages 9-10. 
	This argument is not found persuasive. The statements of Chief Judge Moore in In re Neill do not have the force of law. In fact, MPEP 2145(V) states that the court affirmed a rejection of a detailed claim to a candy sucker shaped like a thumb on a stick based on thirteen prior art references.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
	Applicant asserts that the references are cherry picked disclosures, but fails to explain why these references are cherry picked. As the rejection explains above, the number of references are cited to show the level of knowledge afforded to the ordinary artisan regarding 

	Applicant argues that when each reference is considered as a whole, the ordinary artisan would not consider applying the specific selected elements from the references suggested by the Office Action because there is no motivation to do so. Applicant asserts that the cited references teach methods that are in direct opposition to the methods defined by the independent claims. See page 11 of the remarks. 
	This is not found persuasive. Applicant fails to point to such instances and is therefore not persuasive. 

	Applicant argues that the differences between plant cell culture and intact plant tissues are significant. See page 13 of the remarks.
	This is not found persuasive. The ordinary artisan is of ordinary creativity and is not an automaton. In the instant case, the combination of references show the breadth of knowledge afforded to the ordinary artisan with respect to protoplast isolation from intact plant tissues. The fact that Fischer is directed to plant cell culture when the preponderance of the evidence suggests 

	Applicant repeats and argument that there is a surprising yield. Applicant argues that pectinase was found to give 44% greater yield compared to mortar and pestle in Fischer but resulted in a 159% increase in yield when compared to mortar and pestle in the instant invention. See page 13 of the remarks. 
	This argument remains unpersuasive for the reasons addressed previously. Briefly, Fischer provides evidence that the ordinary artisan would have expected improved yields from enzymatic digestion as opposed to cell lysis. 
	The MPEP states that applying a known technique, in the instant case protoplast isolation and apoplast recovery of a recombinant protein, ready for improvement to yield predictable results is a rationale to conclude prima facie obviousness. See MPEP 2143. In the instant case, the Examiner notes that Fido teaches that protein extraction from plant tissues require specific conditions for their extraction and purification. Thus, a single protocol for extraction of all plant proteins is not available. See page 21. 
Turpen also states that “[o]nce the leaves are cut, they may be exposed to a buffer solution. A routine EDTA or Tris buffer solution is suitable, though those skilled in the art will appreciate that any buffer may be more or less appropriate for a given plant or protein of interest. In some instances, water may be acceptable or even preferred as a solution. It is not contemplated that the nature of the buffer solution, specific pH or temperature are crucial to the embodiments within the scope of the invention. However, it is generally recommended to maintain conditions which avoid oxidation, precipitation, proteolysis or denaturation of the one 

The Examiner also notes that Fischer seeks to improve upon their method by “optimization of media and addition of selective supplements during cell culture.” Fischer also surmises that as improvements to protein purification occur, such as minimized processing time, can help avoid proteolytic and oxidative degradation of recombinant proteins. See page 10. Thus, the combination of at least Fido, Turpen, and Fischer demonstrate that the ordinary artisan would have reasonably expected that modified protocols for specific proteins, including the HA VLP of the instant invention, can be optimized to improve the yield of the recovered protein.  
	Furthermore, assuming arguendo that there is evidence of unexpected results merely by the increase in yield, which the Examiner does not concede, the specification is clear that a single method was employed to obtain these results. Specifically, page 34, paragraph 00118 states that the leaf pieces were soaked in 500 mM mannitol for 30 minutes at room temperature. The mannitol solution was removed and changed with the enzyme mixture in protoplasting solution with a specific ratio of 20 g of leaf piece per 100 mL solution. The preparation was incubated into a shallow vessel and incubated for 16 hours on a rotary shaker at 40 rpm at 26C. Following incubation, leaf debris was removed by filtration of 250 or 400 micromolar mesh, protoplasts were centrifuged at 200g for 15 minutes and then 5000xg for another 15 minutes. Supernatant was removed and then centrifuged at 70,000xg for 30 minutes and then resuspended in 1.7 ml of PBS. 
Tables 7-9 provides further evidence of the sensitivity of the method. Tables 7 and 8 demonstrate that certain combinations of pectinase and cellulase are more effective in obtaining 

	Applicant asserts that the apoplast fraction comprises disrupted protoplasts and the methods disrupt the protoplasts in the protoplast solution. Applicant asserts that “substantially all” of the protoplasts are disrupted. Applicant cites paragraph 0072 stating that “digested fraction” includes that both intact, disrupted, or both intact and disrupted protoplasts. Applicant also cites paragraph 0076 for its recitation that integrity of the protoplasts is not required in order to enrich VLPs. Applicant also argues that Fischer developed a mild method where most of the enzyme-treated cells were intact, with a protoplast-like appearance. Applicant also argues that the remaining references seek to maintain intact protoplasts. See pages 14-16 of the remarks. 
	This argument is not persuasive. While these preferred embodiments are properly characterized by Applicant, the Examples fail to provide any evidence that these statements can be true as it pertains to the unexpected results claimed by Applicant. 
	As an initial matter, the enzymatic digestion method, as detailed and used throughout the examples, states that a “protoplasting solution” was used. See page 35, paragraph 0018 of the instantly claimed invention. Additionally, the specification states “precaution should be taken in order to minimize the protoplast damage until they are removed from the digestion digestion soup.” See page 17, paragraph 0068. 
	It is without question that proteins can be purified despite cell lysis, as Applicant demonstrates through Fischer’s mortar and pestle methods. Paragraphs 0072 and 0076 only serve to clarify that which is already known, i.e. that cell lysis can yield purified proteins. However, 
	Applicant’s amendment to further eliminate the requirement for substantially intact protoplasts only serves to widen the breadth of the claimed invention without placing the invention commensurate in scope with the unexpected results. The Examiner notes that indefiniteness rejection above which does not make clear that all protoplasts are intended to be disrupted. In fact, this interpretation would run counter to the BRI determined in light of the specification. 

	Applicant repeats the argument that Turpen is not directed to a method consisting of an enzymatic extraction. See page 17 of the remarks. 
	This argument is not persuasive. It is unclear how the fact that Turpen is not directed to a method of enzymatic extraction does not provide evidence of expectations on protein purification and the harmful effects of cell lysis. The mere fact that Turpen does not anticipate the claimed invention does not indicate that it cannot show the state of the art at the time the invention was made. Applicant fails to engage with any of the specific statements made by Turpen and how these statements would inform the ordinary artisan, as the Examiner has done in the obviousness rejection above. The mere fact that they describe a buffer composition and not an enzymatic digestion method fails to demonstrate how one of ordinary skill in the art would be unable to use the teachings of Turpen cited above to inform their decision making in arriving at the instantly claimed invention at the time the invention was made.  

	Applicant argues that Turpen states that any buffer may be more or less appropriate for a given protein of interest. Applicant contrasts Turpen by arguing that the claimed variables are critical to increasing yield and decreasing background solids for isolating plant derived VLPs. See page 18 of the remarks. 
	This argument is not persuasive. As detailed above, Applicant has done no such thing. In fact, the entirety of Applicant’s data is directed toward maintaining protoplast integrity, despite non-preferred embodiments stating the contrary. In fact, Example 3 is explicit as to how decreased background solids were obtained. These results were obtained by keeping intact 

	
	 Applicant argues that Santi does not teach enzymatic digestion. See page 18. 
	This argument is not found persuasive. As with Turpen above, it is unclear how this fact alone impacts non-obviousness. 

	Applicant argues that Hogan suggests disruption of the cells in order to optimize yield of a biomolecule. Hogan fails to teach or suggest the production of a digested fraction comprising the apoplast fraction with disrupted protoplasts. Applicant also argues that Waterhouse disrupts the plasma membrane and does not produce an apoplast fraction. See page 19 of the remarks. 
	As an initial matter, it is unclear how the fact that Hogan and Waterhouse disrupt cells is now no long relevant to the instantly claimed invention. Hogan and Waterhouse show precisely what Applicant is attempting to argue, i.e. disruption of cells can optimize yields of a biomolecule. Hogan and Waterhouse also show that enzymatic digestion of cells do not destroy a viral suprastructure, such as the VLP claimed herein, and that cell lysis does not destroy the ability to recover protein suprastructures. 

	Applicant argues that Prakash, Thompson, Facchini, Fujimura, and Coit, fail to anticipate claim 1. See pages 20-21. 
	This argument is not found persuasive. It is unclear how the general teachings of the references indicated non-obviousness. In fact, the combination of references shows the breadth 

	Applicant argues that Fido teaches several different extraction buffers but does not teach or suggest production of plant-derived VLPs comprising influenza HA. Fido fails to teach or suggest methods for improving yields by enzymatic digestion of leaves. Applicant asserts that a person of ordinary skill in the art would not consider the teachings of Fido. See page 22 of the remarks. 
	This argument is not found persuasive. The instant rejection is an obviousness rejection where the combination of references is at issue. It is unclear how the fact that Fido does not anticipate the instantly claimed rejection renders the claims non-obvious. Furthermore, Applicant merely asserts that a person would not consider the teachings of Fido but fails to explain why. Fido demonstrates that modification of buffers to maximize yields of purified proteins are well-known. Fido also demonstrates that the ordinary artisan can design buffers with constituents in mind to improve recovery of a desired protein. 

	Applicant argues that non-obviousness of a broader claimed range can be supported by evidence based on unexpected from testing a narrower range if one of ordinary skill in the art would reasonably extend the probative value thereof. See page 23 of the remarks. 
	This argument is not found persuasive. Applicant fails to provide any evidence that the broader claimed range is supported by the narrower genus. Furthermore, Applicant apparently construes the scope of the claimed invention to complete disruption of the protoplast fraction. How is there a protoplast fraction when the protoplasts are completely disrupted? The 
		
Claims 13 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer et al (Journal of Immunological Methods, 1999, 226(1-2):1-10) in view of Turpen et al (US 6284875); Santi et al (Vaccine, 2008, 26: 1846-1854); Hogan et al (US 20100167376); Prakash et al (J. Biosci., 1998, 3:339-344); Waterhouse et al (Journal of Virological Methods, 1984, 8: 321-329); Thompson et al (US 5773695); Facchini et al (Plant Physiology, 1999, 120: 653-663); Fujimura et al (US 5166068); Coit et al (US 20070207526); and Fido et al (2004, Protein Extraction from Plant Tissues. In: Cutler P. (eds) Protein Purification protocols, Vol. 244, pp. 21-27) as applied to claims 1, 4-8, 10, 12, 14, 16, 17, 19-22, 25, 45, 46, 48, 49, 55-60, and 63-68 above, and further in view of Wickramasinghe et al (Biotechnology and Bioengineering, 92(2), pp. 199-208, 2005).
The claims are drawn to a method of purifying comprising filtering the apoplast fraction using depth filtration followed by affinity chromatography. 
	Fischer in view of Turpen; Santi; Hogan; Prakash; Waterhouse; Thompson; Facchini; Fujimura, and Coit have been discussed in the above rejection. 
Coit teaches ion-exchange chromatography (see paragraph 0203, paragraph 0219, and 0344) for purifying recombinant VLPs.  

	Wickramasinghe teaches depth filtration to remove lysed cells and cell debris (see pg. 200, first full paragraph). Wickramasinghe teaches that filtration steps can reduce the requirements on subsequent purification steps such as size exclusion chromatography (see pg. 206, 4th full paragraph). Wickramasinghe teaches the microfiltration and ultrafitration for human influenza A virus concentration and purification (see pg. 200, first full paragraph). 
	At the time of filing, it would have been obvious and within the scope of one of ordinary skill in the art to further purify VLPs using depth filtration, as taught by Wickramasinghe, and ion-exchange chromatography, as taught by Coit. One of ordinary skill in the art would have been motivated to make such a modification because Wickramasinghe teaches that depth filtration can remove cell debris before further purification by chromatography. The choice of one chromatography method over another is an obvious design choice. One of ordinary skill in the art would have been aware of a variety of chromatographic steps for purification, and the selection of one or more chromatographic steps would be based on the nature of the protein for purification. One of ordinary skill in the art would have had a reasonable expectation of success using standard recombinant purification techniques, as taught by both Wickramasinghe and Coit. 

Response to Arguments
	Applicant argued that the rejection is non-obvious by virtue of its dependency. However the rejection has been maintained. Thus Applicant’s argument is moot. 


Potentially Allowable Subject Matter
The Examiner notes that the claims may be found allowable if amended to recite plant-produced influenza VLPs along with all reaction conditions required to yield 440% relative activity and 570% quantity (as stated in table 3), including: the vector containing a particular influenza hemagglutinin type, signaling peptides, enhancer elements, promoters, etc.; the type and concentration of pectinase and cellulase used; and any osmoticum utilized. Applicant is reminded that the claims must be commensurate in scope with any unexpected result. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-8, 10, 12-14, 16-22, 25, 45, 46, 48, 49, and 55-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9, 12-14, 17-20, 25, 26, 28, 30, 33, and 35-41 of copending Application No. 13/497,767. 
This is a provisional nonstatutory double patenting rejection. The ‘767 application defines a protein suprastructure as a VLP. See paragraph 0059 of the ‘767 application. Thus, the claims is rendered obvious in light of the definition provided in the specification of the ‘767 application. It is noted that the ‘767 application is nearly identical to the instant claims save for 

Claims 1, 4-8, 10, 12-14, 16-22, 25, 45, 46, 48, 49, and 55-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9815873 in view of Turpen et al (US 6284875), Hogan et al (US 20100167376), and Fujimura et al (US 5166068). 
The ‘873 patent is drawn to a method of recovering influenza hemagglutinin VLPs lacking neuraminidase or M protein (claims 1, 7, and 8) from the apoplast comprising an enzymatic digestion with cellulase and pectinase (claim 18) and 25 to 250 mM EDTA (claim 1) and subsequently using chromatography (claim 11), centrifugation, and depth filtration (claim 12) to purify the VLP.
The ‘873 patent does not teach the presence of a first salt, ascorbic acid, a buffer system which maintains the pH in the range of about 5 to 6.6, a temperature of 18 to 22℃ with agitation, a mesh size of more than 250 µm, and centrifugation at or above 5000g. 
Turpen teaches purification of proteins from the apoplast comprising a buffer solution that contains 100 mM potassium phosphate at a pH of 6, 5 mM EDTA, and 10 mM α-mercaptoethanol. See Example 3. Turpen also suggests substituting α-mercaptoethanol for ascorbate (also known as ascorbic acid). See Example 3. 
	Turpen contemplates centrifugation at 5000g. See col. 3, first paragraph. See col. 6, second full paragraph. 

Fujimura teaches that protoplasts were achieved from mature leaves of petunia. A digestion solution of cellulase, macerozyme, and mannitol was generated and gently shaken for 5 hours at 26℃. The debris was filtered through to remove undigested plant debris through a 250 micron nylon mesh.
At the time the invention was made, it would have been obvious and within the scope of one of ordinary skill in the art to modify the invention of the ‘873 patent with the specific digestion methods taught by the combination of Turpen, Hogan, and Fujimura. One of ordinary skill in the art would have been motivated to make such a modification because the ‘873 patent claims a genus of methods where the combination of Turpen, Hogan, and Fujimura teach specific protocols used to purify and recover proteins. 

Response to Argument:
	Applicant requested that the rejection been held in abeyance until allowable subject matter is indicated. Therefore, the rejection is maintained for the reasons set forth above.  

Conclusion
	No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHEN UYENO/
Primary Examiner, Art Unit 1662